Casast PawQo6dés Pasverneris THROES Tg CPI Ee,

AO 440 (Rev. 06/12) Summons in a Civil Action () RMS S$ > /
UNITED STATES DISTRICT COURT oS

for the
Southern District of West Virginia [¥] f

ANDREW STEWART, et al.

 

Plaintiff(s)
Vv.

JAMES C. JUSTICE, II,
in his official capacity as Governor of West Virginia,
PUTNAM COUNTY COMMISSION, a political
subdivision of the State of West Virginia, RICK
SNAMAN_ an individual
Defendant(s)

Civil Action No, 3:20-cv-00611

Nee Ne ee Ne ee ee ee ae es

SUMMONS IN A CIVIL ACTION

JAMES C. JUSTICE, II

State Capitol, 1900 Kanawha Blvd. E.
Charleston, WV 25305

in his official capacity only

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: John H. Bryan, Attorney at Law

411 Main Street

PO Box 366

Union, WV 24983

jhb @johnbryanlaw.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 9/17/2020

 

 
CRASS 22OC0OOGL1 DBegH@ENnt6 Filed 09/47/20 Page 2 of 2 PagelD #: 66

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:20-cv-00611

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, ifany) Jestite-,) Tames ¢.| \ CG ovuen of
was received by me on (date) G- Z2-Zo

 

C1 I personally served the summons on the individual at (place)

 

 

on (date) 3 or

C1 I left the summons at the individual’s residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

OI served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) 3 Or

(I returned the summons unexecuted because Serulte PeLursed by (4aal Caoreil + 30r
O Other (specify):

 

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date. 4-22-20 Cat QL

Server's signature

Cobert Wheeler , Deputy Proless Serre

Printed name and title

J Gosborn st Charleston KI 2S 3ol

Server's address

Additional information regarding attempted service, etc: QW Sept on ber zat xX wotklid the
Secrecy Ln Gorenot Joshi ces dime oe z Ceo eae hat nsated bb sud
On Bor Toole > D+ that Hee She C LOAN Guyna ) said Mme. "
ee ay made a Plow Call When St bung up He Chore , Ske said - a oS
dugk adver Heb 409 war par Sein ad thet thy would wok be acceping :

thee Ht nuded +O Folow Pproceduls Under Clvil Serta Guidelines. asia her
AkL Nant of $e PySen She spoke to Mn egal FA She Meplied x donk eee:
TL then asted Whyte  nudd to bebe bee docu mvt, She Cegked L

a ; me i | tant Non Wd hat a Wer nate
Jon wih bye to Bdthot ouby GS Boi: Oi Cher Colter fy {ele Prert °
